Citation Nr: 0829297	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06 36-592	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the character of discharge for the period of service 
from December 15, 1966 to April 22, 1970 is a bar to 
receiving benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.





INTRODUCTION

The appellant served on active duty from December 15, 1966 to 
April 22, 1970.  He appealed to the Board of Veterans' 
Appeals (Board) from a February 2005 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which determined the 
character of his discharge from service was a bar to him 
receiving agency benefits.  He later pleaded insanity at the 
time of the offense in question, as an exception to the 
characterization of his discharge, but the RO also denied 
this component of his claim in April 2006.  He has even more 
recently argued that his discharge was eventually upgraded to 
permit the receipt of VA benefits.


FINDINGS OF FACT

1.  A Report of Contact (VA Form 119) dated August 15, 2008, 
however, indicates that, according to the appellant's widow, 
he has died.  This Report of Contact further indicates that 
an autopsy is pending, that the results are not expected for 
the next two or three months, and that at such time the widow 
will submit a copy of the death certificate to the Board.

2.  The Board learned of the appellant's death before 
deciding this appeal.


CONCLUSION OF LAW

Because of the appellant's death, the Board does not have 
jurisdiction to adjudicate the merits of the claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of this 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
appellant's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


